Title: To James Madison from Samuel Latham Mitchill, 29 June 1816
From: Mitchill, Samuel Latham
To: Madison, James


        
          Sir
          Newyork, June 29th. 1816.
        
        I have just returned from a visit to General John Smith, marshall of Newyork, at his residence on Longisland. He sunk under a disease of the chest, after an illness of thirteen days. The day but one before his death his daughter Miss Sarah Augusta Smith was at his particular desire, married pursuant to a contract of some standing, to John L. Lawrence Esq, the late Secretary of legation to Sweden, and now a member of the legislative As⟨s⟩embly of Newyork.
        It is understood that the Son-in law of the deceased, will be an applicant for the office. In the anxiety of ⟨her⟩ family when I came away, there was no conversation between him and me on the subject: but in mentioning to you this solemn event, it seemed not improper to suggest a mode of filling the vacancy which his removal has made. I have the honour to renew the assurance of my high respect
        
          Saml L Mitchill
        
      